     #




1 LAWRENCE J. HILTON (State Bar No. 156524)
  lhilton@onellp.com
2 ROBERT D. HUNT (State Bar No. 247802)
     rhunt@onellp.com
3 ONE LLP
  4000 MacArthur Boulevard
4 East Tower, Suite 500
  Newport Beach, California 92660
5 Telephone: (949) 502-2870
  Facsimile: (949) 258-5081
6
  Attorneys for Plaintiff
7 MEINEKE FRANCHISOR SPV LLC and
  ECONO LUBE FRANCHISOR SPV LLC
8
9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12
13       MEINEKE FRANCHISOR SPV LLC, a         Case No.: 8:18−cv−01205−JVS−ADS
         Delaware limited liability company,
14       ECONO LUBE FRANCHISOR SPV LLC, Hon. James V. Selna
15       a Delaware limited liability company,
                                               JUDGMENT
16                          Plaintiffs,
17       v.

18       SHARIF ATTA, a/k/a SHARIF MATTA;
19       an individual,

20                      Defendant.
21
22
23
24
25
26
27
28
                                      JUDGMENT
 1        This Action came before the Court. The issues have been heard, and a
 2 decision has been rendered.
 3        IT IS HEREBY ORDERED AND ADJUDGED:
 4        Default Judgment is hereby entered for Plaintiffs Meineke Franchisor SPV,
 5 LLC (“Meineke”) and Econo Lube Franchisor SPV, LLC (“Econo Lube”) (together
 6 “Plaintiffs”) against Defendant Sharif Atta a/k/a Sharif Matta (“Defendant”).
 7 Defendant is indebted to Plaintiffs as follows:
 8      1.       Defendant is indebted to Meineke for compensatory damages in the
 9 amount of $139,367.08;
10      2.       Defendant is indebted to Econo Lube for compensatory damages in the
11 amount of $102,032.27; and
12      3.       Defendant is indebted to Plaintiffs for attorneys’ fees in the amount of
13 $8,427.99 and for costs in the amount of $2,005.48.
14
15        IT IS SO ORDERED.
16
17 Dated: April 25, 2019
                                                 United States District Court Judge
18
                                                 James V Selna
19
20
21
22
23
24
25
26
27
28
                                           1
                                  [PROPOSED] JUDGMENT
